Citation Nr: 1423615	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to December 17, 2011, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972, August 1986 to February 1987, and February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective February 6, 2008. 

By a January 2012 rating decision of the Appeals Management Center (AMC), the rating assigned to the Veteran's bilateral hearing loss was increased to 20 percent, effective December 17, 2011. As the 20 percent rating is less than the maximum available rating, and there remains a period of time during the appellate period during which the 20 percent rating was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the RO in Denver, Colorado. A transcript of the hearing has been associated with the claims file. 

In November 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, specifically, the July 2013 VA audiological examination report and the April 2014 Brief submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

At the time of the Veteran's June 2011 Board hearing, he reported that he obtained his hearing aids through a private provider. He asserted that his hearing aids were adjusted for fit, strength, and factory upgrades. The Veteran, to date, has not submitted his private audiological records, and he has not authorized VA to obtain such. The Veteran's private treatment records are relevant, as they could serve as evidence of bilateral hearing acuity worse than that shown during his VA examinations. On remand, the Veteran should be afforded an opportunity to submit his private treatment records or authorize VA to obtain such.

The Veteran filed a claim of entitlement to service connection for tinnitus during the course of the present appeal, granted by the RO's July 2013 rating decision. In adjudicating his claim, he underwent VA audiological examination in July 2013, wherein his bilateral hearing acuity was measured. The AOJ has not had the opportunity to review such relevant evidence and issue a Supplemental Statement of the Case (SSOC). The Veteran has not waived AOJ consideration of the evidence. On remand, the AOJ should readjudicate the Veteran's claim, considering any additional evidence, and issue a SSOC.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his private audiological treatment records. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from any treatment facility, or if sufficient attempts to obtain the records are futile; he should be properly notified and the claims file properly documented.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record. If the action remains adverse, provide the Veteran and his representative with a SSOC and allow him an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


